Citation Nr: 1617600	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2012 and December 2014.  The April 2012 rating decision continued the 50 percent rating assigned for PTSD and denied entitlement to a TDIU.  The December 2014 rating decision declined to reopen the previously denied claims of entitlement to service connection for disorders of the low back and bilateral knee.  

The claim for entitlement to a rating in excess of 50 percent for PTSD and the claim for entitlement to a TDIU were remanded by the Board in January 2014.  Following the Board's remand, the Veteran requested a hearing at the RO, which was scheduled for September 2014.  The Veteran subsequently cancelled that request.  As such, the Board can proceed accordingly.  38 C.F.R. § 20.704 (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  In an April 2012 rating decision, the RO denied the Veteran's claim for service connection for a bilateral knee disorder; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

3.  Evidence added to the record since the June 2010 and April 2012 final denials, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims for service connection for disorders of the low back or bilateral knee.  

4.  The Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood at any time during the appeal period.  

5.  The schedular criteria for consideration of a TDIU have not been met at any time during the appellate period and referral for extraschedular consideration is not warranted.  


CONCLUSIONS OF LAW

1.  The portion of the June 2010 rating decision denying service connection for a low back disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2009).

2.  The portion of the April 2012 rating decision denying service connection for a bilateral knee disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2011).

3.  New and material evidence has not been received to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has not been received to reopen the claim for service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

6.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in November 2011 with regard to the claim for increased rating and the claim for entitlement to a TDIU, and by letters sent to the Veteran in October 2014 and November 2014 with regard to the claims to reopen.  These letters addressed all of the notice elements and were sent prior to the initial unfavorable decisions by the AOJ in April 2012 and December 2014, respectively.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  

The Board acknowledges that no VA examination was scheduled in conjunction with the claims to reopen to establish service connection for disorders of the low back and bilateral knee.  The Board notes, however, that VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There was also substantial compliance with the January 2014 remand issued by the Board in conjunction with the claim for increased rating and the claim for entitlement to a TDIU as outstanding VA treatment records were obtained and the Veteran was provided with an examination to determine the severity of his PTSD.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Moreover, the record shows that the Veteran was represented by an attorney throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Since VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claims being adjudicated at this time. 


Claims to Reopen

The Veteran's claim for service connection for a low back disorder was initially denied by way of a June 2010 rating decision.  The Veteran's claim for service connection for a bilateral knee disorder was initially denied by way of an April 2012 rating decision.  The Veteran did not initiate an appeal of either of those rating decisions as they pertained to those claims, nor did he submit relevant evidence within one year of either decision; therefore, they are final.  See 38 U.S.C.A. § 7105 (West 2002);   38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2009 & 2011); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the June 2010 and April 2012 rating decisions included statements from the Veteran in support of his claims.  The Veteran reported in a January 2010 VA Form 21-4138 that sometime during the timeframe of March/April 1966, he was in the hospital in Ft. Leonard Wood and whatever was wrong with him had made it very painful to walk or climb.  He reported that his lower back was very painful but the hospital would not tell him what was wrong.  His lower back had bothered him ever since but it had gotten worse with time.  In another January 2010 VA Form 21-4138, the Veteran reported that the low back pain started and had continued since he was at Fort Leonard Wood; that he was hospitalized sometime in April 1967 and that his low back was painful enough that he could hardly walk; that he was not told what was wrong with him, though a nurse suggested cellulitis.  In a June 2011 VA Form 21-4138, the Veteran asserted that his in-service job of loading, unloading, and driving a truck contributed to his knee problems.  

The evidence considered at the time of the June 2010 and April 2012 rating decisions also included service treatment records, which are devoid of reference to complaint of, or treatment for, problems involving either knee or the low back.  It appears the Veteran was admitted to the hospital at Fort Leonard Wood between April 23, 1966, and April 26, 1966, related to cellulitis of the left foot.  There is no indication that he received treatment during this hospitalization for either knee or his low back.  Service treatment records also document that the Veteran denied "trick" or locked knee and recurrent back pain at the time of a January 1968 discharge examination and clinical evaluation of his spine and lower extremities was normal at that time.  See reports of medical history and examination.  

The evidence considered at the time of the June 2010 and April 2012 rating decisions also included post-service medical evidence.  In regards to the claim for a low back disorder, post-service medical evidence reveals that the Veteran received VA treatment related to complaints of back pain.  VA treatment records note an assessment of backache on the problem list.  The Board notes that when seeking treatment, the Veteran did not assert that his back problems/complaints were related to service; there was also no medical evidence of a link between the Veteran's back problems/complaints and service.

In regards to the claim for a bilateral knee disorder, post-service medical evidence reveals that the Veteran received VA treatment related to complaints of knee pain and problems with his knees.  He received private treatment in February 2011 with an impression of right knee trauma with possible internal derangement after falling on ice.  X-rays taken by VA in March 2011 contained an impression of mild degenerative joint disease in the medial compartment of the left knee; and apparent increased soft tissue in the prepatellar soft tissue suggesting a patellar bursitis or soft tissue injury.  The Veteran was seen privately in May 2011 with complaint of his knees giving out; the assessment was bilateral knee pain and weakness and small bilateral joint effusion in bilateral knees. VA records dated in May 2011 reveal that a magnetic resonance imaging (MRI) taken on May 19, 2011, showed bilateral quadriceps tendon rupture.  The Board notes that when seeking treatment, the Veteran did not assert that his knee problems/complaints were related to service; there was also no medical evidence of a link between the Veteran's knee problems/complaints and service.

The RO denied the claim for a low back disorder in June 2010 on the basis that service treatment records were negative for any complaints, treatment or diagnosis of a low back condition; due to the absence of evidence of a permanent residual of chronic disability shown by service treatment records or evidence following service; and due to the absence of evidence that the condition occurred in or was caused by service.  The RO denied the claim for a bilateral knee disorder in April 2012 on the basis that service treatment records did not contain complaints, treatment or diagnosis for this condition.  

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claims of service connection for disorders of the low back or bilateral knee.  

The evidence received since the prior final denial of the claim for a low back disorder in June 2010 and the prior final denial of the claim for a bilateral knee disorder in April 2012 includes a December 2014 statement from the Veteran, in which he reported that he injured his back and knees during AIT in Fort Leonard Wood and was confined to a base hospital for five days; and that both knees were reinjured in Vietnam and aggravated at Fort Riley from August 1967 to January 1968.  VA and private treatment records reflect continued treatment for low back and bilateral knee pain.  

The Board notes that the evidence discussed in the preceding paragraph was not previously of record.  However, the Board finds that this evidence is cumulative and redundant of the evidence of record at the time the claims for disorders of the low back and bilateral knee were last denied.  The Veteran's statements merely reiterate his long-standing contention that his low back and bilateral knee problems were incurred during service.  This history, however, was previously reported and was considered and rejected in the prior June 2010 and April 2012 denials.  Thus, this same contention is cumulative or redundant of information and evidence considered in the prior denials.  

With respect to the medical evidence received since the last final denial of the claims for service connection for disorders of the low back and bilateral knee, none of it demonstrates that the low back and/or bilateral knee disorders occurred during military service or are otherwise related to service.  

In short, the evidence submitted since the prior final denials of the claims for service connection for disorders of the low back and bilateral knee is cumulative and redundant of the evidence previously of record, and it does not relate to the basis of the prior denials.  Therefore, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claims are not reopened.  Thus, the appeal is denied. 

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection was originally granted for PTSD in a May 2008 rating decision, which assigned a 50 percent rating effective September 5, 2007, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 9411.  The current claim for increased rating was received on October 31, 2011.  As such, the Board must determine whether the Veteran is entitlement to a rating in excess of 50 percent for PTSD from October 31, 2010, forward.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.  

The only assertion the Veteran has raised as to why he believes he is entitled to an increased rating for PTSD is that his original psychiatrist evaluated him at 70 percent instead of 50 percent.  See VA Form 9 received September 2012.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 81 to 90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  A score of 71 to 80 indicates that if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or social functioning (e.g., temporarily falling behind in schoolwork).  A score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Lower scores represent more severe symptomatology or impairment.  

The medical evidence in this case consists of VA treatment records and several VA examination reports.  

The Veteran was seen in the PTSD clinic in December 2010, at which time he reported that his mood had been about the same and that he was still struggling with nightmares and intrusive thoughts.  He reported that he tried to distract himself so not to dwell the rest of the day on the nightmares.  Sleep varied and some nights were better than others.  His wife was still caring for her ill mother.  The Veteran kept busy with his farm and farm animals.  He voiced no problems with perception or suicidal ideations but admitted to hopeless feelings at times.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was anxious and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  Axis I diagnoses of chronic PTSD, depression not otherwise specified, alcohol abuse, alcohol use, and tobacco use were provided and a GAF score of 55 was assigned.  

The Veteran was seen in the PTSD clinic in April 2011, at which time reported that he had just returned from a trip to Hawaii with his wife, who had needed a break due to the fact that she was caring for her mother, who had had a stroke.  They had a good time and he enjoyed spending time with grandchildren.  Sleep was about the same.  The Veteran reported that he continued to struggle with intrusive thoughts and nightmares.  He voiced no problems with perception or suicidal ideations.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  Axis I diagnoses of chronic PTSD, depression not otherwise specified, alcohol abuse, and tobacco use were provided and a GAF score of 55 was assigned.  

The Veteran underwent a VA Review PTSD Disability Benefits Questionnaire (DBQ) in September 2011.  Axis I diagnoses of PTSD and depression, not otherwise specified, were provided.  The examiner reported that the GAF for the PTSD and depression were intertwined and inseparable with overall rating of 55.  The examiner also indicated that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he and his wife remained married and were living with his wife's mother, who had had a stroke and was being cared for by his wife.  The Veteran's son was living in Hawaii and his daughter was living in Kansas.  The Veteran reported that the grandchildren in Kansas came up often to see him and his wife and that his son and his family had come back to see him when he was in the hospital.  On the day of the examination, the Veteran was accompanied by a friend, who was also a Veteran.  The Veteran had good communication with his military comrade.  He reported being a care taker of 40 acres where he had 12 head of cattle and a bull running the pasture.  The Veteran's friend was tending to his cows as the Veteran had been at his mother-in-law's helping her.  The Veteran indicated that he had not been to the VFW since they reopened in the latter part of May as he had been down and out since their reopening.  He had not been drinking much.  The only symptom of PTSD noted was anxiety; the examiner indicated that the Veteran did not have any other symptoms attributable to PTSD (and other mental disorders) that were not listed.  The Veteran was capable of managing his financial affairs.  The examiner reported that the Veteran claimed unemployability due to his service-connected PTSD and that he had suffered from serious non-service connected medical issues that he reports have led to his unemployment.  The examiner determined that the Veteran's PTSD essentially remained the same from when last seen in 2010.  He continued to take his psychiatric medication.  The examiner determined that the Veteran's PTSD in and of itself, and also in conjunction with service related disabilities, would not render him totally unemployable for sedentary employment.  

The September 2011 VA examiner also conducted a CAPS assessment, which included report of bad dreams/nightmares three to four times a week of mild intensity; intrusive thoughts, images or memories nearly daily or every day, which were of mild/moderate intensity; flashbacks that were occasional/intermittent of mild intensity and were difficult to quantify numerically in a given week; physiological reactions two or three times a week of moderate intensity; external or internal cues daily or most days of the week of moderate intensity; efforts to avoid feelings and thoughts of moderate intensity; efforts to avoid places, situations, and people associated with the trauma of moderate intensity; affective restriction some of the time of moderate intensity; estrangement some of the time of moderate intensity; sense of foreshortened future a little bit of the time of mild intensity; difficulty with falling or staying asleep (five to six hours) of mild intensity; irritability or outbursts of anger a little bit of the time in a week of mild intensity; concentration impairment some of the time of mild intensity; exaggerated startle reaction one or two times a week of moderate intensity; and hypervigilance some of the time of moderate intensity.  

The Veteran underwent a Review PTSD DBQ in April 2012.  The examiner who conducted the examination was the same examiner who conducted the September 2011 VA examination.  Axis I diagnoses of PTSD and depression, not otherwise specified, were provided and a GAF score of 55 was assigned.  The examiner reported that it was not possible to differentiate what symptoms are attributable to each diagnosis, specifically remarking that the Veteran's PTSD and depression were so intertwined that the symptoms of each disorder could not be separated out.  The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner also indicated that the level of occupational and social impairment due to the depression and PTSD could not be separated out as they are intertwined.  The Veteran reported that his wife was stressed out as they were living with his mother-in-law and his wife had to take care of both of them.  Both of his children were doing well and the Veteran had a close friend who had brought him for his examination.  Once in a while they may get together with a Marine friend.  The Veteran also reported that he had another friend with whom he went into the military with and he indicated that once a month he will go to the VFW.  The Veteran reported watching television and playing poker online.  He had plans to restore some old John Deere tractors after he was able to get out of the wheelchair he was in due to surgeries.  The Veteran reported consuming alcohol a couple times a week and may go to the Elks for a social outing and libation.  The following mental health symptoms were reported: depressed mood; anxiety; and disturbances of motivation and mood.  There were no other symptoms attributable to PTSD (and other mental disorders) that were not listed.  The Veteran was capable of managing his financial affairs.  It was the examiner's opinion that the Veteran's PTSD and depression in and of itself, or in combination with other service related medical disorders, would not render him totally unemployable for physical or sedentary gainful employment.  

The April 2012 VA examiner also conducted a CAPS assessment, which included report of bad dreams/nightmares three to four times a week of mild intensity; intrusive thoughts, images or memories nearly daily or every day of moderate intensity; flashbacks that were occasional/intermittent of mild intensity and were difficult to quantify numerically in a given week; physiological reactions two or three times a week of moderate intensity; external or internal cues daily or most days of the week of moderate intensity; efforts to avoid feelings and thoughts of moderate intensity; efforts to avoid places, situations, and people associated with the trauma of moderate intensity; affective restriction some of the time of moderate intensity; estrangement some of the time of moderate intensity; inability to recall important aspects of trauma; diminished activities or interests of mild intensity very little of the time; difficulty with falling or staying asleep (average of six hours) of mild intensity; irritability or outbursts of anger some of the time of mild intensity; concentration impairment some of the time of mild intensity; exaggerated startle reaction several times a week of moderate intensity; and hypervigilance some of the time of moderate intensity.  Mental status evaluation indicated that the Veteran had a very good appetite, that his energy level had been good, and that his sex drive was fair.  The Veteran was not suicidal or homicidal and he denied auditory or visual hallucinations or delusions.  

An August 2012 mental health note documents that it was the author's first meeting with the Veteran, who had been seen by others in the past.  The Veteran reported that he had been having trouble with anxiety since being in Vietnam but had seen a decrease in nightmares, irritability and anxiety with the help of medication.  The Veteran did not discuss any specific stressors from his combat experience but noted thinking about it frequently throughout the day.  He was uncertain as to what he would like to gain from therapy but noted feeling better after talking with someone.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was congruent.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; and insight was adequate.  An Axis I diagnosis of PTSD was provided and a GAF score of 57 was assigned.  

A November 2012 mental health note documents that the Veteran reported doing fair since his last appointment.  He was experiencing some increase in depression due to worrying whether he will be able to walk again following knee surgery.  The Veteran also noted some problems with intrusive memories from his time in the military.  He will sometimes let himself experience the thoughts and emotions and other times will attempt to push them away.  The difficulties related to avoiding these memories/thoughts/emotions as well as the benefits to letting himself experience them were discussed and the Veteran was encouraged to be more open and willing to experience them when they do arise and to recognize that they are only memories/thoughts/emotions and not happening now.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was congruent.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  An Axis I diagnosis of PTSD was provided and a GAF score of 57 was assigned.  

The Veteran was seen for follow up mental health treatment by VA in January 2013.  He had lost track of visits because he was hospitalized with kidney failure with a lengthy recovery process.  It was noted he had been seen for PTSD and also had a history of depression.  The Veteran believed he had been depressed ever since he got out of Vietnam and that it remained fairly constant until he began medications.  He remained on psychopharmacological medications consisting of Celexa and Abilify.  The Celexa was decreased to 20 mg recently and he had noticed a return of depressive symptoms.  The Veteran reported sadness, decreased motivation, decreased interest, feelings of hopelessness and helplessness.  He denied suicide and homicide ideations or past attempts at suicide.  The Veteran was living with his wife and was retired from hauling concrete and farming.  He had two children, ages 35 and 34.  He had nightmares and flashbacks and intrusive thoughts.  His PTSD symptoms were currently improved because he had been focusing on his physical problems.  No subjective symptoms were reported.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was depressed and affect was flat.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  Axis I diagnoses of recurrent, moderate major depressive disorder and chronic PTSD were provided and a GAF score of 50 was assigned.  

A February 2013 mental health note documents that the Veteran reported doing fair since his last appointment.  He noted that his antidepressant medication was changed the last time he met with his provider, which had been very beneficial for him.  He had noticed a decrease in depression and stated that he had not realized he had been experiencing the level he had prior to the change.  The examiner discussed how this can be a common experience and how after an improvement in mood, ways in which a person may not have been taking care of themselves as needed can be noticed.  The Veteran denied other concerns and also denied any suicidal thoughts.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was congruent.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  An Axis I diagnosis of PTSD was provided and a GAF score of 57 was assigned.  

The Veteran was seen for follow up mental health treatment by VA in February 2013.  In terms of subjective symptoms, the Veteran reported that his mood was improved.  He liked the medication change and felt this had been helpful to him.  He had noticed a "reasonable improvement" and was "brooding much less."  He denied any side effect to the Effexor.  He had had significant weight gain (from 198 during illness up to 259 pounds currently).  He believed the weight gain began with the Abilify.  He continued to have flashbacks, but they remained decreased in frequency and intensity.  His intrusive thoughts continued but were manageable.  He rated his current depression at a level three-four out of 10.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  Axis I diagnoses of recurrent, moderate major depressive disorder and chronic PTSD were provided and a GAF score of 50 was assigned.  

A May 2013 mental health note documents that the Veteran reported doing fair since his last appointment.  He continued to struggle with physical health problems, but felt that the medication change to help with depression and anger had helped him to get through these in a healthy manner.  He did note some intrusive thoughts related to his military experience and found that for the most part, he was able to discontinue thinking about them.  The use of mindfulness exercises was suggested and several examples of ways he could do these in order to remain in the present moment were offered.  The Veteran appeared early for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was fair, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  An Axis I diagnosis of PTSD was provided and a GAF score of 55 was assigned.  

The Veteran was seen for follow up mental health treatment by VA in May 2013.  In terms of subjective symptoms, the Veteran reported that his wife felt the Celexa worked better and he requested a higher dose for the Effexor.  His wife noted increased irritability, which the Veteran had not noticed. He denied any suicidal or homicidal ideation.  He had noticed a decrease in his mood and reported that he "doesn't feel as happy."  He had learned that he had to sell his cattle, which was bothersome to him.  He worried about the financial impact of that as it was helpful to him in regard to extra spending money.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was depressed and affect was flat.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  An Axis I diagnosis of depressive disorder not otherwise specified was provided and a GAF score of 75 was assigned.  Medication changes were planned.  

The Veteran was seen for follow up mental health treatment by VA in July 2013.  In terms of subjective symptoms, the Veteran indicated mood was improved.  His wife was bothered by his nightmares and indicated he seemed more restless at night.  The Veteran had tolerated the discontinuation of the Abilify and he had lost 10 pounds since stopping it.  He reported that his nightmares were worse prior to the Celexa; since being off the Celexa he had noticed a worsening of the nightmares.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  Axis I diagnoses of depressive disorder not otherwise specified and chronic PTSD were provided and a GAF score of 75 was assigned.  It was noted that the Veteran was stable outside of nightmares and he was to start Tenex. 

An August 2013 VA mental health note indicates that the Veteran reported doing mostly well since his last appointment.  He was concerned about the fact that he will likely have to sell his cattle, which he noted was quite depressing.  He had known this may need to take place for some time and was working to adjust to this loss in his life.  The Veteran noted one incident since his last appointment when he had passive suicidal thoughts.  The thought came and went quickly and had not emerged since that time.  No other concerns were noted.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  An Axis I diagnosis of PTSD was provided and a GAF score of 55 was assigned.  

The Veteran was seen for follow up mental health treatment by VA in October 2013.  In terms of subjective symptoms, the Veteran indicated he was improved.  He reported his depression was resolved and that his mood was much better.  He denied any suicidal or homicidal ideations.  His nightmares had improved with the addition of the Tenex.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  Axis I diagnoses of depressive disorder not otherwise specified and chronic PTSD were provided and a GAF score of 75 was assigned.  It was noted that the Veteran was stable. 

A November 2013 VA mental health treatment record indicates that the Veteran reported doing mostly well since his last appointment.  He had noticed continued decrease in symptoms of depression as well as nightmares related to PTSD since a medication change a few months ago.  He noted gaining insight into problems that he had not been aware of in the past and was looking to make changes in these.  Overall the Veteran appeared to be doing well and discussion of possible discharge following his next session was included during the session.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was cheerful and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

The Veteran was seen for follow up mental health treatment by VA in December 2013.  In terms of subjective symptoms, the Veteran indicated he was doing well.  He discussed some physical improvements that he had had and was pleased about that.  The Veteran mentioned that for the past two Christmases he was in a wheel chair and that he had been able to get out to his other property and tinker around in his barn.  He enjoyed being able to get outside.  He had 12 acres which he farmed.  His wife reported that she continued to notice that he was still restless at night.  He indicated that he felt rested upon waking in the morning.  The Veteran reported continued anxiety/irritability which came and went.  Nightmares and flashbacks were infrequent.  It was noted that the Veteran was a very knowledgeable and pleasant Veteran to talk to.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  It was noted that the Veteran was stable. 

The Veteran was seen for mental health treatment by VA in February 2014.  He reported doing mostly well since his last appointment but had some concerns he was "slipping backwards" on a few things.  He found he was more irritable and struggled with sleep.  He shared that he had not been taking the medication prescribed to help with sleep regularly and recognized that this may be contributing to his current struggles.  The Veteran also noted concern about whether this may be his last therapy session.  He was hesitant to enter into any focused treatment, though he enjoyed coming in to talk with someone.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was fair; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

Mental health care was transferred in March 2014.  Prior diagnosis of PTSD and his last visit in December 2013 were noted.  It was also noted that no changes in medication were made at that time.  That day, the Veteran reported that he was doing fine and that his wife had not been complaining of restless sleep as much.  He had been using the CPAP nightly.  He had a history of motor behaviors during sleep which he stated were better with Prazosin.  He thought he was on fixed pressure CPAP.  He stated that he had gained about 30 to 35 pounds since the last sleep study.  His wife did not complain of snoring but the Veteran endorsed restless leg symptoms in sitting and lying position.  The Veteran reported that he was still depressed but was much better as compared to before.  He had had prior episodes of depression with loss of interest, low energy, insomnia and poor focus.  He stated that his appetite never changes and that he was sleeping fine at that time.  The Veteran reported that his PTSD symptoms bothered him here and there, but talking during treatment had been helping.  No other concerns were noted.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  Relevant DSM-V diagnoses of PTSD and recurrent major depressive disorder in partial remission were provided.  It was noted the Veteran was doing well from emotional stand-point.  In an addendum, it was noted that the combination of psychotropic medications was reviewed and was regarded as medically necessary for optimal control of psychiatric symptoms.  

The Veteran underwent a VA Review PTSD DQB in April 2014, pursuant to the Board's January 2014 remand instructions.  The examiner who conducted the examination was the same examiner who conducted the September 2011 and April 2012 VA examinations.  Diagnoses of PTSD and unspecified depressive disorder were provided.  The examiner indicated that it was not possible to differentiate what symptoms are attributable to each diagnosis because the symptoms of each disorder were so overlapping as to be inseparable.  The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  It was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder as the PTSD and unspecified depression were so intertwined as to be inseparable.  The Veteran reported that the prior summer, his son and four children had come out to see them and the grandchildren really enjoyed his John Deere tractor.  The Veteran's mother-in-law was still living with the Veteran and his wife.  The Veteran had gotten tired of living at her house so he moved back to his and his wife's house in November.  His wife would come every two weeks and then she would go back to her mother's.  The Veteran reported that he had lost a considerable amount of weight since his last examination.  He was walking, doing physical therapy three times a week, and using a step machine.  The Veteran reported that his grandson came up last summer to help get things organized around the farm.  The same grandson would be coming back during the next summer to help the Veteran with pruning trees in the pasture he used for hay.  The Veteran had not been employed since 2010.  He had not used alcohol since February 2014 and denied illegal drug use.  The following symptoms were reported: depressed mood; anxiety; chronic sleep impairment; and disturbances of motivation and mood.  The examiner indicated that the Veteran did not have any other symptoms attributable to PTSD (and other mental disorders) that were not listed.  The Veteran was capable of managing his financial affairs.  

The April 2014 VA examiner indicated that the Millon Clinical Multiaxial Inventory - III (MCMI-III) was conducted.  The Veteran exhibited a disclosure BR score of 97.  Professionally peer reviewed research article(s) reviewed by the examiner would suggest that it is more likely than not that this is an invalid profile.  Adding additional weight to invalidity is a debasement BR Score of 89, which is very high.  Placing both of these validity indicators as being significantly elevated, it is more likely than not that this is an invalid profile.  Of interest was the fact that although the Veteran's reporting was strongly exaggerated, his PTSD symptoms only fell within the mild range of symptom reporting.  The objective psychometric evidence for the depressive disorder unspecified, previously called depression not otherwise specified in the DSM-IV, was reportedly in the mild range, psychometrically speaking, although he had magnified his symptoms to an extent that the test results are more likely than not invalid.  The examiner indicated, however, that the benefit of the doubt remained for this Veteran that the inextricably intertwined PTSD and unspecified depression have remained the same in severity.  The progress notes by the Veteran's mental health providers have revealed that he was doing fairly well in general, from a mental disorder standpoint.  The Veteran's records, in combination with invalid testing, do not indicate that his PTSD and unspecified depressive disorder would render this Veteran totally incapable of obtaining or maintaining either physical or sedentary gainful employment from those service-connected mental disorders alone.  The Veteran would have social and occupational functioning impairment with reduced reliability and productivity due to PTSD and depression, but the examiner could not separate out each symptom of each disorder nor the social and occupational functioning impairment.  

A June 2014 mental health outpatient note documents that the Veteran reported that he was doing well, though he indicated he had restless sleep.  He stated that he has been using CPAP regularly, which kept him asleep through the night, but that his wife had mentioned that he screams and thrashes in his sleep.  Prazosin did decrease it initially.  He does not remember having nightmares.  He stated that dream enactment started when he came back from Vietnam.  He had injured his wife in his sleep in the past due to these dreams, but not done so since he started taking Prazosin.  He denied having restless legs on a daily basis, though reported it one month prior for the last time.  He was taking Venlafaxine in the morning.  The Veteran reported that his PTSD symptoms bothered him here and there, but therapy had been helping.  No other concerns were noted.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  Relevant DSM-V diagnoses of PTSD and recurrent major depressive disorder in partial remission were provided.  It was noted the Veteran was doing well but was having some REM behavior disorder (RBD) behaviors, which may or may not relate to nightmares he cannot recall.  

A June 2014 mental health note documents that the Veteran reported doing fair since his last appointment.  He continued to make gains in his physical abilities and was feeling stable in his mental health as well.  He had been considering the option of being discharged from therapy and found that he was somewhat hesitant about this.  He shared that he did not want to see himself "go backward mentally" during the time when he is progressing physically.  He would like to touch base again in two months to determine whether there is ongoing need for therapy.  The Veteran reported that after having some difficulty last week with not being able to do all of the things he "should" within a certain time frame, he became very frustrated and coming in to discuss it today was helpful.  The Veteran appeared late for his appointment and his grooming and hygiene were fair.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was congruent.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

An August 2014 mental health outpatient note documents that the Veteran reported that he started taking melatonin and had not been hearing about dream enactment from his wife.  His dose of Venlafaxine was increased last time and the Veteran stated that this medication had helped with irritability, but he continued to feel uncomfortable in crowds.  He stated that distressing memories had decreased.  He denied having frequent nightmares.  He stated that his depression was significantly improved.  He stated that he was sleeping fine and using CPAP every night.  He was getting six to eight hours per night.  He stated that he felt refreshed in the morning most of the time.  He continued to have problems with restless legs at night, which made it difficult for him to sit and watch TV.  No other concerns were reported.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was depressed and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  Relevant DSM-V diagnoses of PTSD and recurrent major depressive disorder in partial remission were provided.  It was noted the Veteran was having residual PTSD symptoms; that an increase in medication last time seemed to have improved his PTSD; and that he also had restless leg symptoms.

The Veteran was seen by a new mental health provider in September 2014.  He talked about his family and noted his grandson was learning to drive.  He also talked about the type of work he had done.  The Veteran was open about his military experiences.  He was considering working on his anger and was not sure what else he would like to work on yet.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

An October 2014 mental health outpatient note documents that the Veteran had agreed to start working on his anger so he was given information to study for session one for anger and assertiveness.  The Veteran indicated he was feeling somewhat better than before and was sleeping better according to self-report.  It was noted he enjoyed spending time with his family, some of the members anyway.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

A November 2014 mental health outpatient note documents that the Veteran was seen for follow up.  It was noted that last time, he was started on Gabapentin for restless leg syndrome and the dose of Venlafaxine was increased for residual depression and PTSD.  The Veteran reported that the Gabapentin had been helping with restless legs and he had been sleeping better.  He had been able to sit and watch TV better.  He had been getting six to eight hours of sleep per night.  He quit drinking alcohol, which had improved his energy level.  He thought the Venlafaxine had improved his depression (not as many depressed days and lesser level of depression).  His wife seemed to think that his PTSD had improved.  His irritability had improved to a certain extent.  The Veteran indicated that he wanted to stay on the current regimen without change.  No other concerns were reported.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  DSM-V diagnoses of alcohol use disorder, recurrent major depressive disorder, and persistent depressive disorder were provided.  It was noted that the Veteran was much improved in terms of PTSD and depression and that he had quit drinking alcohol but was still within three months of abstinence to be referred to as in partial remission.  

A December 2014 mental health outpatient note documents that the Veteran reported that he was concerned about his wife's health, as well as the loss of her uncle and her mother.  The family had experienced many losses in the last couple of months, which made the holidays difficult for Veteran and his family.  Loss and its relationship to stress was discussed.  The Veteran reported that he had cut back on his drinking and felt better for this.  He expressed some interest in working on his PTSD.  The Veteran appeared early for his appointment.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

A subsequent December 2014 mental health outpatient note documents that the Veteran reported that he thought his holidays where fairly uneventful, which he said was good.  He discussed several health issues and how he was adjusting to them.  The aging process and how it affects one's ability to be active sometimes was also discussed.  The Veteran reported he continued to go to physical therapy several times a week and walked as much as possible.  He mentioned his wife's health several times and how troubled he is about this.  He was still considering doing PTSD therapy.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

A January 2015 mental health note documents that the Veteran reported he was getting along well in general with his family and friends.  He talked about several of his hobbies and how he spends his spare time.  He shared that he and his wife had a good relationship and that he worried about her health.  The Veteran did not seem to be ready to work on his PTSD at that time and did not think he had an anger problem at that time.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

A February 2015 mental health outpatient note documents that the Veteran reported he was feeling somewhat better.  His wife had been in the hospital twice since his last session and this continued to be a major concern for him.  The Veteran reported that he and his family separated some calves this weekend and he really enjoyed the time spent with the grandchildren during this event.  He indicated he had cut back on his drinking and had lost weight.  He felt there was a connection between the two.  The Veteran reported that he would continue trying to do something he enjoys every day.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

The Veteran was seen for follow up in February 2015 after three months and stated he was not doing "too bad" at this time.  He continued to take Venlafaxine and wanted to stay on the same dose.  He was sleeping well at this time.  He reported wearing his CPAP every night and sleeping much better with it.  He did not get good sleep without it when he is travelling.  He stated that his wife had not been complaining that he was having nightmares.  In the past, he jolted out of sleep when he was having a nightmare.  He wanted to continue Prazosin and stated that Gabapentin was helping a lot with restless legs.  No other concerns were reported.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was adequate; and sensorium was clear.  Relevant DSM-V diagnoses of PTSD, recurrent major depressive disorder, and persistent depressive disorder were provided.  It was noted the Veteran was stable and that no changes to his regimen would be made.  

A February 2015 mental health outpatient note documents that the Veteran shared his concerns about his wife's health as well as his own.  He felt he could have been a better husband and father.  He and the social worker talked about how most people do the best they can with the knowledge they have at the time.  He agreed he had tried to do what he thought was right at the time.  It was noted that the Veteran had had several occupations over the years, but really enjoyed the farming he was doing now.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

The Veteran came to a March 2015 mental health session wanting to talk about anger, which he felt was his main problem.  It was noted after discussion that the Veteran did seem to have a lot of unresolved anger and that this would be worked on first.  Session one materials for anger and assertiveness were given to the Veteran so he could read it and be ready to discuss it during the next session.  He reported things at home were going fairly well.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

A March 2015 mental health outpatient note documents that the Veteran had been working on his anger issues since accepting this is part of his problem.  It was noted he was able to express his feelings about the military and other relationships in his life.  Session one anger materials were reviewed and the Veteran would move to session two during the next session.  The Veteran did not share any suicidal or homicidal ideation.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

An April 2015 mental health outpatient note documents that the Veteran continued to work on anger issues.  He was ready to talk about the material for session two and how he had been trying to apply what he is learning to his life.  The Veteran was given material for session 3 to read.  It was noted the Veteran seemed to be more open to sharing what is happening in the present and what has happened in the past.  No suicidal or homicidal ideation was shared.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

A subsequent April 2015 mental health outpatient note documents that the Veteran continued to work on his anger issues.  It was noted he came to sessions ready to talk about how his anger is influencing his life and the changes he is in the process of making.  The Veteran also shared things from his past and how they were influencing his thoughts now.  The Veteran appeared on time for his appointment and his grooming and hygiene were good.  Motor behavior was normal, eye contact was good, facial expression was normal and responsive, and the Veteran's attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  Speech was relevant and spontaneous; thought processes were logical and goal-directed; thought content was relevant; insight was good; and sensorium was clear.  A DSM-V diagnosis of PTSD was provided.  

The Board notes at this juncture that the symptomatology associated with the Veteran's PTSD and depression have been considered together since the VA examiner who conducted the VA examinations indicated on several occasions that these mental health conditions were intertwined and inseparable and that it was not possible to differentiate what symptoms are attributable to each diagnosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of service- and nonservice-connected conditions, the doctrine of reasonable doubt dictates that the Veteran's disability be attributed to the service-connected disability).

The Board does not find that a rating in excess of 50 percent for PTSD is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 70 percent, rating, at any time during the appeal period.  The Board acknowledges the 14 GAF scores assigned during the appellate period, namely two scores of 50, six scores of 55, three scores of 57 and three scores of 75.  The majority of these scores represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  When considering these scores in conjunction with the evidence in total, the Board finds that the evidence supports the currently assigned 50 percent rating for PTSD throughout the entire period under consideration.  

This is so because although the Veteran reported passive thoughts of suicide in August 2013, he consistently denied suicidal ideation prior to and since that date, and he has also consistently denied homicidal ideation.  In addition, the Veteran is not unable to establish and maintain effective relationships, as he has been married to the same woman for a lengthy period of time and reported that he and his wife had a good relationship; has relationships with both of his children and with his grandchildren and reported enjoying spending time and getting along with his family; had a friend who accompanied him to several VA examinations and has reported several other friends, with whom he got along well; and he has reported going to the VFW and the Elks.  The Board also notes that the Veteran and his wife were able to travel to Hawaii in 2011.  

The Board acknowledges the Veteran's reports of nightmares; intrusive thoughts; impaired sleep; feelings of hopelessness and helplessness; anxiety; flashbacks; depression; disturbances in motivation; irritability; and being uncomfortable in crowds, as well as reports of avoidance (of feelings and places); estrangement; irritability; outbursts of anger; exaggerated startle reaction; impaired concentration; and hypervigilance on CAPS assessment in September 2011 and April 2012; and the objective evidence of impaired mood (described as anxious, depressed) and impaired affect (described as flat).  There is no indication, however, from either the subjective reports or objective evidence of record, that the Veteran has obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and/or neglect of personal appearance and hygiene.  Rather, the Veteran's speech was consistently described as relevant and spontaneous; the Veteran has never reported panic attacks, thought processes were consistently reported as logical and goal-directed, and thought content was consistently reported as relevant, 

The Board also notes that there is no indication from the subjective or objective evidence of record that the Veteran is not able to function independently, appropriately and effectively; rather, he reportedly moved back to the home he and his wife owned after living with his mother-in-law for some time, and his wife was traveling back and forth between the two houses.  There is also no subjective or objective evidence that the Veteran's reported irritability is accompanied by any violence such that the Board could find he has impaired impulse control; no evidence of spatial disorientation, since there is no indication from the mental status evaluations that the Veteran was not oriented; and no evidence of neglect of personal appearance and hygiene, since the Veteran's grooming and hygiene were consistently reported as good.  

In sum, the preponderance of the evidence supports the currently assigned 50 percent rating for PTSD as the evidence more nearly approximates occupational and social impairment with reduced reliability and productivity than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The U.S. Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation assigned for PTSD inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms associated with the service-connected PTSD are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for PTSD, bilateral hearing loss, and tinnitus.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

In seeking entitlement to a TDIU, the Veteran first reported that PTSD prevented him from securing or following any substantially gainful occupation.  He reported that he last worked full-time in October 2009 and that he became too disability to work in 2008, which was also when his disability affected full time employment.  He indicated that he had worked as a truck driver from April 1995 to the present.  The Veteran had completed high school and had not had any other education or training before or since becoming too disabled to work.  See VA Form 21-8940 received January 2010.  

He later reported that Agent Orange exposure and kidney failure were the service-connected disabilities preventing him from securing or following any substantially gainful occupation.  He also reported that he has last worked full-time in February 2010 and that he became too disabled to work on May 20, 2011, which was also the date on which his disability affected full time employment.  He indicated that he had worked as a truck driver from April 1995 to February 2010.  The Veteran had completed high school and had not had any other education or training before or since becoming too disabled to work.  See VA Form 21-8940 received June 2011.  

The Veteran subsequently reported that all his service-connected disabilities, as well as renal failure and a bilateral knee disability, prevented him from securing or following any substantially gainful occupation.  He reported that he had last worked in April 2011, which was also when he became too disabled to work and when his disability affected full time employment.  He indicated that he had worked as a truck driver from April 1995 to October 2009.  See VA Form 21-8940 received October 2011.  

The Veteran underwent a VA general medical examination in September 2011, at which time he reported he last worked in May 2011.  It was noted that in May 2011, the Veteran sustained an injury in which he had a complete tear of the quadriceps of his left leg.  He was also hospitalized beginning in May 2011 and that hospitalization included acute renal failure.  Up until May 2011, the Veteran had been a truck driver for Redi-Mix Truck and had been driving a truck on a full time basis since 1995.  The Veteran reported that were it not for the quadriceps injuries that had rendered him unable to ambulate, he would likely be able to continue working.  He was scheduled to undergo repair of the left quadriceps tear in November 2011.  It was also noted that the Veteran had a quadriceps tear of the right leg, which would likely be repaired subsequent to healing from the left quadriceps tear repair.  The examiner noted the quadriceps tears were not service-connected.  The remainder of the examination related to a claim for service connection for a prostate condition (which was subsequently denied and is not the subject of this appeal) and no opinion regarding the Veteran's employability was provided.

During an April 2012 VA Hearing Loss and Tinnitus DBQ, the Veteran reported that his hearing loss, but not tinnitus, impacted ordinary conditions of daily life, including ability to work, because he had difficulty understanding speech in noisy environments.  

In this case, the Veteran is service-connected for three disabilities, namely PTSD, tinnitus and bilateral hearing loss.  In this decision, the Board has continued the 50 percent rating assigned for PTSD.  Given that the Veteran's tinnitus is rated as 10 percent disabling and his bilateral hearing loss is noncompensable, he only has a combined rating of 60 percent during the entire period under consideration.  Therefore, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) have not been met.  

The Board must consider the provisions of 38 C.F.R. § 4.16(b), however, which provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a). 

For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).

As noted above, the Board has determined that the criteria for the 50 percent disability rating assigned for PTSD more than reasonably describe the Veteran's disability level and symptomatology such that no extraschedular referral pursuant to 38 C.F.R. § 3.321(b) is required.  

The Board also finds that the Veteran has not satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b).  The Board acknowledges the assertions raised in the Veteran's VA Form 21-8940 and during VA examination regarding his ability to work.  The Veteran has undergone several VA examinations, however, and while some of the examiners have indicated the Veteran's service-connected disabilities would affect employment or may require accommodations for modifying his work environment, none have indicated that employment would be precluded due to his service-connected disabilities.  

In that vein, the examiner who conducted the April 2012 Hearing Loss and Tinnitus DBQ indicated in an addendum that although the Veteran could be expected to encounter some difficulty understanding speech in crowds or backgrounds containing moderate amounts of noise, he functions normally in favorable listening conditions, should have little or no difficulty using a telephone, and his hearing loss should not prevent him from maintaining gainful employment in many situations.  The examiner who conducted the VA Review PTSD DBQs determined in September 2011 that the Veteran's PTSD in and of itself, and also in conjunction with service related disabilities, would not render him totally unemployable for sedentary employment; in April 2012 that the Veteran's PTSD and depression in and of itself, or in combination with other service related medical disorders, would not render him totally unemployable for physical or sedentary gainful employment; and in April 2014 that the Veteran's records, in combination with invalid testing, do not indicate that his PTSD and unspecified depressive disorder would render him totally incapable of obtaining or maintaining either physical or sedentary gainful employment from those service-connected mental disorders alone.  

The Board also notes that while the Veteran has not been employed in his former profession as a truck driver for many years, he has been able to act as a care taker of 40 acres with animals without problem.  
Given that the Veteran has been deemed capable of performing the physical and mental acts required by physical and sedentary employment, extraschedular referral under 38 C.F.R. § 4.16(b) is not warranted in this case.  





      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has not been submitted, the claim of entitlement to service connection for a low back disorder is not reopened, and the appeal is denied.

New and material evidence has not been submitted, the claim of entitlement to service connection for a bilateral knee disorder is not reopened, and the appeal is denied.

A rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU due to service-connected disabilities is denied.  



____________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


